                                            Case 3:20-cv-04016-SI Document 13 Filed 10/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE LOUIS DELACRUZ,                              Case No. 20-cv-04016-SI
                                   8                    Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     ALAMEDA COUNTY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice because plaintiff failed to keep the court informed

                                  14   of his current address.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: October 30, 2020

                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
